DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10- 17, and 20 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Breccia et al. (US 2019/0041056).
Regarding claim 1, Breccia discloses a cooktop appliance, comprising: a top panel defining a hole (10, Figure 1); and a gas burner comprising a burner body (4) defining a plurality of flame ports (52), a receptacle (15,[0029] i.e. collar) mounted to the top panel at the hole of the top panel, the burner body positioned on the receptacle, an injet (6) mounted to the top panel such that the injet is positioned opposite the burner body about the top panel, and a fuel orifice (22) positioned on the injet, the fuel orifice oriented for directing a flow of fuel to the burner body; wherein the burner body is positioned such that the burner body does not contact the injet (Figure 4). 
Regarding claim 2, Breccia discloses the cooktop appliance of claim 1, wherein the burner body (4) does not contact the injet (6, Figure 4) to prevent direct conductive heat transfer from the burner body to the injet. 
Regarding claim 3, Breccia discloses the cooktop appliance of claim 1, wherein the gas burner further comprises a clip (26, Figure 1) that extends between the receptacle (15) and the injet (6) to electrically couple the receptacle to the injet. 
Regarding claim 4, Breccia discloses the cooktop appliance of claim 3, wherein the injet is grounded ([0051], by contact with the rest of the appliance, if not the ignitor would not function). 
Regarding claim 5, Breccia discloses the cooktop appliance of claim 1, wherein the burner body (4) is positioned on the receptacle (15, Figures 3-4) such that the burner body is suspended over the top panel on the receptacle. 
Regarding claim 6, Breccia discloses the cooktop appliance of claim 1, wherein the gas burner further comprises an inlet conduit (42, Figure 2) extending downwardly from the burner body through the hole, the fuel orifice (22, Figure 8) oriented for directing the flow of fuel into the inlet conduit. 
Regarding claim 7, Breccia discloses the cooktop appliance of claim 1, wherein an outer perimeter of the receptacle is shaped complementary to an edge of the top panel at the hole (Figure 1, the receptacle fits in the hole). 
Regarding claim 10, Breccia discloses the gas burner of claim 1, wherein the fuel orifice (22, Figure 8, evidenced by threads, not labeled) is removable from the injet. 
Regarding claim 11, Breccia discloses the gas burner of claim 1, wherein the fuel orifice (22, 4, Figure 8) is positioned directly below the burner body. 
Regarding claim 12, Breccia discloses a cooktop appliance, comprising: a top panel defining a hole (10, Figure 1); and a gas burner comprising a burner body (4) defining a plurality of flame ports (52), a receptacle (15)  mounted to the top panel at the 
Regarding claim 13, Breccia discloses the cooktop appliance of claim 12, wherein the burner body (4) does not contact the injet (6, Figure 4) to prevent direct conductive heat transfer from the burner body to the injet. 
Regarding claim 14, Breccia discloses the cooktop appliance of claim 12, wherein the gas burner further comprises a clip (26, Figure 1) that extends between the receptacle (15) and the injet (16) to electrically couple the receptacle to the injet. 
Regarding claim 15, Breccia discloses the cooktop appliance of claim 14, wherein the injet is grounded ([0051], by contact with the rest of the appliance, if not the ignitor would not function). 
Regarding claim 16, Breccia discloses the cooktop appliance of claim 12, wherein the burner body is positioned on the receptacle such that the burner body (4) is suspended over the top panel on the receptacle (15, Figure 8). 
Regarding claim 17, Breccia discloses the cooktop appliance of claim 12, wherein an outer perimeter of the receptacle is shaped complementary to an edge of the top panel at the hole (Figure 1, the receptacle fits in the hole). 
Regarding claim 20, Breccia discloses the gas burner of claim 12, wherein the fuel orifice (22, Figure 8, evidenced by threads, not labeled) is removable from the injet, and the fuel orifice (22) is positioned directly below the burner body (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Breccia et al. (US 2019/0041056) and Dalton et al. (US 6,923,204).
Regarding claim 8 Breccia discloses the cooktop appliance of claim 1, but not that it comprises a pneumatically actuated gas valve positioned on the injet. 
However, Dalton discloses a fluid control valve (Abstract) wherein the regulator further comprising a pneumatically actuated gas valve (55, Figure 2, C8, and L7-17) positioned on the injet.    It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a valve mechanism to properly mix the incoming gas and air for proper combustion.
Regarding claim 9, Breccia, as modified, discloses the cooktop appliance of claim 8, wherein the pneumatically actuated gas valve comprises: a diaphragm (55) positioned (C5, L30-35) between an air passage and a gas passage within the injet; a seal mounted to the injet within the gas passage; and a plug (62, C5L20-29) mounted to 
Regarding claim 18 Breccia discloses the cooktop appliance of claim 12, but not that it comprises a pneumatically actuated gas valve positioned on the injet. 
However, Dalton discloses a fluid control valve (Abstract) wherein the regulator further comprising a pneumatically actuated gas valve (55, Figure 2, C8, and L7-17) positioned on the injet.    It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a valve mechanism to properly mix the incoming gas and air for proper combustion.
Regarding claim 19, Breccia, as modified, discloses the cooktop appliance of claim 18, wherein the pneumatically actuated gas valve comprises: a diaphragm (55) positioned (C5, L30-35) between an air passage and a gas passage within the injet; a seal mounted to the injet within the gas passage; and a plug (62, C5L20-29) mounted to the diaphragm, the plug positioned against the seal in a closed configuration of the pneumatically actuated gas valve. 18. The cooktop appliance of claim 12, further comprising a pneumatically actuated gas valve positioned on the injet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746